Order granting application of petitioners for leave to intervene, but upon terms and conditions, unanimously affirmed, 'with fifty dollars costs and disbursements. The permit was granted to appellants by the board of standards and appeals upon certain terms and conditions, and such permit was not to be exercised until those terms and conditions had been fulfilled. In failing to fulfill the terms and conditions and yet using the premises as if permitted to do so unconditionally, the appellants are violating the zoning ordinance. Under such circumstances, when the same appellants sought the favor of the court in petitioning for leave to intervene, the court, empowered  to impose such terms “ as justice requires,” properly imposed terms compelling appellants to obey the law as a prerequisite to intervention. If the petitioners have not already complied with the terms of the order, their time to do so is extended until ten days after the entry of the order hereon. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.